DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 05/24/2022. 
Acknowledgement is made to the amendment of claims 1-9.
Acknowledgement is made to the cancellation of claims 10-30. 
Acknowledgement is made to the newly added claims 31-51.
Acknowledgment is made to the allowance of claims 1-9 and 47-51.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1-9 and 31-51 are pending. A complete action on the merits appears below. 

Allowable Subject Matter
Claims 1-9 and 47-51 are allowable. 
Claims 32-37 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objection
Claim 41, contains unclear language “… inner sheet surface. fluid delivery tube.”.
For examination purposes, the examiner interprets the language of claim 41 as “… inner sheet surface.” excluding the additional language “fluid delivery tube.”, as appearing to be a typo. Correction and clarification of the claim language are required. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31, 38-39, 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2006/0100618 A1 to Chan et al. (herein after “Chan”) in view of U.S. Patent Publication No. 2008/0156437 A1 to Kawate et al (herein after “Kawate”).
Regarding claim 31, Chan teaches an apparatus (¶[0053] discusses Fig. 4 as being a catheter system), comprising:
(a) an intrabody probe (Fig. 4; catheter 400); and 
(b) an electrode (Fig. 4; electrodes 402) coupled to a distal end of the intrabody probe (¶[0006] discusses the catheter as having electrodes situated at the distal end of the catheter), 
However, Chan fails to teach the electrode comprising: 
(i) a flexible electrically-insulating substrate, comprising a substrate surface,
(ii) a layer of an electrically-conducting metal covering at least part of the substrate surface,
(iii) a metallic sheet, comprising: 
(A) an inner sheet surface, and 
(B) an outer sheet surface shaped to alone define multiple concave depressions, and 
(iv) an adhesive, which fills the depressions and bonds the outer sheet surface to the layer of the electrically-conducting metal.  
Kawate teaches a method for connecting a flexible printed circuit board to another electrically conducted element, such as an additional circuit board. This connecting means being beneficial for the purpose of overcoming known issues with the conventional connecting means, such as short-circuiting due to low physical strength, creating poor connection stability between connection parts. 
Kawate further teaches the electroconductive connection (¶[0005]) comprising: 
(i) a flexible electrically-insulating substrate, comprising a substrate surface (Fig. 4C; flexible printed circuit board 10 comprises a resin film 1),
(ii) a layer of an electrically-conducting metal (Fig. 4C; connection parts 3) covering at least part of the substrate surface,
(iii) a metallic sheet (Fig. 4C; connection parts 33, wherein the term “sheet” is being interpreted under the definition “a broad relatively thin surface, layer, or covering”, and the term “depression” is being interpreted under the definition “a sunken or hollow place on a surface”), comprising: 
(A) an inner sheet surface (Fig. 4C; inner surface being interpreted as the portion of connection parts 33 which interfaces second circuit board), and 
(B) an outer sheet surface shaped to alone define multiple concave depressions (Fig. 4C; outer sheet surface being interpreted as a portion of connection parts 33 which interfaces connection parts 3), and 
(iv) an adhesive (Fig. 4C; thermosetting adhesive film 30 is present between the connection parts 3 and connection parts 33 for establishing contact between said connection parts), which fills the depressions and bonds the outer sheet surface to the layer of the electrically-conducting metal.  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art top incorporate the teachings of Kawate into the device of Chan to provide a connection for connecting a printed circuit board to another electrically conductive element while maintaining high physical strength to maintain connection stability between parts.
Regarding claim 38, Chan teaches an apparatus (¶[0053] discusses Fig. 4 as being a catheter system), comprising:
(a) an intrabody probe (Fig. 4; catheter 400); and 
(b) an electrode (Fig. 4; electrodes 402) coupled to a distal end of the intrabody probe (¶[0006] discusses the catheter as having electrodes situated at the distal end of the catheter), 
However, Chan fails to teach the electrode comprising: 
(i) a flexible electrically-insulating substrate, comprising a substrate surface, 
(ii) a layer of an electrically-conducting metal covering at least part of the substrate surface, 
(iii) a metallic sheet, comprising: 
(A) an inner sheet surface shaped to form multiple protrusions, and 
(B) an outer sheet surface shaped to define multiple depressions, the inner sheet surface facing away from the outer sheet surface, and 
(iv) an adhesive, which fills the depressions and bonds the outer sheet surface to the layer of the electrically-conducting metal.  
Kawate teaches a method for connecting a flexible printed circuit board to another electrically conducted element, such as an additional circuit board. This connecting means being beneficial for the purpose of overcoming known issues with the conventional connecting means, such as short-circuiting due to low physical strength, creating poor connection stability between connection parts. 
Kawate further teaches the electroconductive connection (¶[0005]) comprising: 
(i) a flexible electrically-insulating substrate, comprising a substrate surface (Fig. 4C; flexible printed circuit board 10 comprises a resin film 1),
(ii) a layer of an electrically-conducting metal (Fig. 4C; connection parts 3) covering at least part of the substrate surface,
(iii) a metallic sheet (Fig. 4C; connection parts 33, wherein the term “sheet” is being interpreted under the definition “a broad relatively thin surface, layer, or covering”, and the term “depression” is being interpreted under the definition “a sunken or hollow place on a surface”), comprising: 
(A) an inner sheet surface (Fig. 4C; inner surface being interpreted as the portion of connection parts 33 which interfaces second circuit board) shaped to form multiple protrusions, and 
(B) an outer sheet surface shaped to alone define multiple depressions (Fig. 4C; outer sheet surface being interpreted as a portion of connection parts 33 which interfaces connection parts 3), the inner sheet surface facing away from the outer sheet surface, and 
(iv) an adhesive (Fig. 4C; thermosetting adhesive film 30 is present between the connection parts 3 and connection parts 33 for establishing contact between said connection parts), which fills the depressions and bonds the outer sheet surface to the layer of the electrically-conducting metal.  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art top incorporate the teachings of Kawate into the device of Chan to provide a connection for connecting a printed circuit board to another electrically conductive element while maintaining high physical strength to maintain connection stability between parts.
Regarding claim 39, Chan further teaches the apparatus of claim 38, the electrode forming a cylindrical shape (¶[0006]- [0008] discuss the electrodes as having a flex circuit assembly for connecting the electrodes to the catheter, and the flex circuit assembly being cylindrically shaped).  
Regarding claim 42, Chan teaches an apparatus (¶[0053] discusses Fig. 4 as being a catheter system), comprising:
(a) an intrabody probe (Fig. 4; catheter 400); and 
(b) an electrode (Fig. 4; electrodes 402) coupled to a distal end of the intrabody probe (¶[0006] discusses the catheter as having electrodes situated at the distal end of the catheter), 
However, Chan fails to teach the electrode comprising: 
(i) a flexible electrically-insulating substrate, comprising a substrate surface, 
(ii) a layer of an electrically-conducting metal covering at least part of the substrate surface, 
(iii) a metallic sheet, comprising: 
(A) an inner sheet surface, and 
(B) an outer sheet surface shaped to define multiple depressions, and 
(iv) an adhesive, which fills the depressions and bonds the outer sheet surface to the layer of the electrically-conducting metal, the adhesive being interposed between the metallic sheet and the layer of the electrically-conducting metal.  
Kawate teaches a method for connecting a flexible printed circuit board to another electrically conducted element, such as an additional circuit board. This connecting means being beneficial for the purpose of overcoming known issues with the conventional connecting means, such as short-circuiting due to low physical strength, creating poor connection stability between connection parts. 
Kawate further teaches the electroconductive connection (¶[0005]) comprising: 
(i) a flexible electrically-insulating substrate, comprising a substrate surface (Fig. 4C; flexible printed circuit board 10 comprises a resin film 1),
(ii) a layer of an electrically-conducting metal (Fig. 4C; connection parts 3) covering at least part of the substrate surface,
(iii) a metallic sheet (Fig. 4C; connection parts 33, wherein the term “sheet” is being interpreted under the definition “a broad relatively thin surface, layer, or covering”, and the term “depression” is being interpreted under the definition “a sunken or hollow place on a surface”), comprising: 
(A) an inner sheet surface (Fig. 4C; inner surface being interpreted as the portion of connection parts 33 which interfaces second circuit board), and 
(B) an outer sheet surface shaped to alone define multiple concave depressions (Fig. 4C; outer sheet surface being interpreted as a portion of connection parts 33 which interfaces connection parts 3), and 
(iv) an adhesive (Fig. 4C; thermosetting adhesive film 30 is present between the connection parts 3 and connection parts 33 for establishing contact between said connection parts), which fills the depressions and bonds the outer sheet surface to the layer of the electrically-conducting metal, the adhesive being interposed between the metallic sheet and the layer of the electrically-conducting metal (Fig. 4B-C; adhesive film 30 can be shown interfacing the surface between the connection parts 3 and 33, and additionally surrounding the surfaces of connection parts 3 and 33).  
Regarding claim 43, Kawate further teaches the apparatus of claim 42, the adhesive material being in direct contact with both the outer sheet surface and the layer of electrically-conducting metal (Fig. 4B-C; adhesive film 30 can be shown interfacing the surface between the connection parts 3 and 33, and additionally surrounding the surfaces of connection parts 3 and 33).  
Regarding claim 44, Kawate further teaches the apparatus of claim 43, the inner sheet surface forming a plurality of protrusions (Fig. 4C; inner surface being interpreted as the portion of connection parts 33 which interfaces second circuit board, this portion of connection parts forms the base to form the plurality of protrusions).  
Regarding claim 45, Chan further teaches the apparatus of claim 42, the electrode further comprising an ablation electrode (¶[0002] discusses the electrodes as being utilized to ablate tissue).  
Regarding claim 46, Chan further teaches the apparatus of claim 42, the intrabody probe being configured to connect to a console (¶[0007] discusses the measurement and power supply circuit as supplying power, sensing impedance at the electrode-tissue interface and controlling electrical current flow to the at least one electrode via the flex circuit).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/24/2022, with respect to the rejection of claim 1 under Chan in view Kawate have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn as the current amendment to the claim language puts claim 1 in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794